Citation Nr: 0625672	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1968, 
including service in Vietnam from December 1967 to June 1968.

This appeal arises from a February 2004 rating decision by 
the Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).

This matter was first before the Board in January 2006, at 
which time it was remanded for additional development.

FINDING OF FACT

The veteran suffered from temporary hearing threshold shifts 
during service that resolved prior to his discharge; chronic 
hearing loss disability was first shown about 35 years after 
his release from service and is not shown to be related to 
such service.


CONCLUSION OF LAW

The veteran's hearing loss is not the result of any disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Generally, service connection 
requires medical evidence of a current disability; medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  38 C.F.R. 
§ 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.

Factual Background.  The veteran alleges that he suffers from 
hearing loss caused by exposure to loud noise during his 
military service.  He states that while in Vietnam he was 
Section Chief of 105 Howitzers, which he says have a very 
loud and sharp report.  He reports that he used hearing 
protection during service; when hunting (which he did before 
and after service); when performing outdoor lawn care chores; 
and during his civilian binding and printing business work.  
He adds that he was examined and fitted with hearing aids in 
June 2003.  

Service medical records (SMRs) contain the following 
audiograms:

March 1963 (Pre-Induction Examination)
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
0
0
5
10
90
Right 
ear
10
10
5
15
10

June 1965 (Re-Enlistment Examination)
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
5
5
5
40
40
Right 
ear
0
5
5
10
15

November 1967
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
0
0
0

15
Right 
ear
0
0
0

50

June 1968 (Discharge Examination) 
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
0
0
0

0
Right 
ear
0
0
0

0

At the time of his March 1963 pre-induction examination and 
his June 1968 separation examination the veteran reported no 
hearing loss.  The evidence also shows that he reported no 
ear, nose, or throat trouble at the time of his June 1965 
reenlistment examination.

Audiological testing done in June 2003 by T. Dunn, a private 
audiologist, revealed pure tone air conduction thresholds (at 
500, 1000, 2000, 3000, and 4000 Hertz) of 15, 20, 45, 90 and 
105 decibels in the left ear, and 15, 15, 40, 65, and 65 in 
the right ear.  The "Recommendations" section of the 
audiogram contains the following:

Ear canals clear.  Experienced military 
noise exposure (artillery) and some 
recreational noise but no longer.  Right 
ear - moderate to moderately severe 
sensorineural hearing loss; left ear, 
moderate to profound sensorineural 
hearing loss.  Qualified for VA HA 
(hearing aid) trial.  Discussed hearing 
aid styles and options. 

Audiological testing done by VA in January 2004 for 
disability evaluation purposes revealed pure tone air 
conduction thresholds (at 500, 1000, 2000, 3000, and 4000 
Hertz) of 20, 20, 40, 90 and 105 decibels in the left ear, 
and 20, 15, 45, 65, and 65 in the right ear, with speech 
recognition scores of 88 and 94 in the left and right ears, 
respectively.  According to the examiner, these results show 
normal range thresholds in the right ear from 250-1500 Hertz, 
falling to moderate to severe sensorineural hearing loss from 
2000 -8000 Hertz; and normal range thresholds in the left ear 
from 250-1500 Hertz, falling to moderate to severe 
sensorineural hearing loss from 2000 -4000 Hertz, rising to 
severe at 8000 Hertz.  

The examination also included review of the case file, 
including the in-service audiograms done in 1963, 1965, and 
1968.  According to the examiner, these SMRs show that the 
veteran's hearing was normal on entering and leaving service; 
although there was "a temporary threshold shift in the left 
ear" which "apparently resolved prior to discharge."  The 
examiner also noted the veteran's history of civilian and 
recreational noise exposure.  The examiner then concluded 
that "it is less likely than not that the veteran's hearing 
loss is related to his military service."  However, since 
the examiner omitted review of the November 1967 audiogram, 
the veteran was sent for another compensation and pension 
(C&P) examination.

In March 2006 the veteran underwent another C&P examination.  
The examiner reports that the claims file was reviewed.  
According to the examiner, 

It is possible that the examination from 
1968 is valid if the previous audiograms 
were obtained after the veteran was 
exposed to noise.  A temporary threshold 
shift can cause temporary hearing loss 
for up to 24 hours after the person is 
exposed to noise.  However, it is not 
possible to state whether this is the 
case with this particular veteran.  The 
results from 6-16-65 indicated a mild 
hearing loss for the high frequencies of 
the left ear and the exit examination 
from 6-22-68 shows an improvement on this 
loss.  There is no way to render an 
opinion, without resorting to 
speculation, whether the 1965 examination 
is valid or not.  However, the results 
from the 1968 hearing examination are 
reasonable.

Audiology testing done during the March 2006 examination 
revealed pure tone air conduction thresholds (at 500, 1000, 
2000, 3000, and 4000 Hertz) of 15, 15, 40, 85 and 105 
decibels in the left ear, and 15, 10, 35, 60, and 65 in the 
right ear, with speech recognition scores of 94 in each ear.  
The examiner interpreted these results as showing hearing 
within normal limits in the right ear from 250 - 1500 Hertz 
with mild sloping to severe sensorineural hearing loss 2000 - 
8000, and hearing within normal limits from 250 - 1500 Hertz 
in the left ear, with mild sloping to profound sensorineural 
hearing loss 2000 - 8000.  

Analysis.  The evidence confirms that the veteran currently 
suffers from bilateral hearing loss; however, the evidence 
does not support a finding of chronic hearing loss while in 
service.  The veteran's discharge examination results in June 
1968 reflect normal hearing acuity.  While the Board notes 
fluctuations in the upper decibel readings during service, 
based on the June 1968 hearing test results, the absence of 
any diagnosis of or treatment for hearing loss for more than 
30 years after service, and the March 2006 examiner's 
explanation regarding noise exposure, testing, and temporary 
hearing loss, the Board accepts the February 2004 examiner's 
explanation that the fluctuations noted during in-service 
audiograms were merely temporary threshold shifts.  

Correspondence from the veteran dated in November 2003 
advises that "all pre employment exams have shown hearing 
loss," and in a statement dated in October 2004 he reported 
that he had been told on "every physical exam sinse [sic] 
Viet Nam" that he had hearing loss, with the implication 
being that he has had multiple private sector physical 
examinations since his military service.  However, the record 
contains no evidence that supports this contention.  Although 
the veteran was afforded an opportunity to provide copies of 
the referenced examination reports, no such documents have 
been received.

The veteran also claims (despite documentation to the 
contrary) that he was told at the time of his June 1968 
discharge examination that he "had lost high frequency 
hearing."  Even assuming, arguendo, that the veteran did in 
fact have some hearing loss at the time of his discharge, the 
record is completely devoid of any post service diagnosis of 
or treatment for hearing loss until June 2003, nearly 35 
years following the veteran's discharge from service.  It is 
also noteworthy that the veteran reported no hearing loss or 
ringing in his ears at the time of his June 1968 separation 
examination.  Moreover, while in-service audiograms yielded 
up-and-down findings, VA examiners advise that this may 
simply reflect temporary shifts in hearing thresholds.  In 
any event, the absence of any complaints or treatment from 
the time of the veteran's 1968 discharge until June 2003 
reflects a lack of continuity of symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Based on the 
evidence of record, a causal link between the veteran's 
current hearing loss and his military service therefore 
cannot be established.  

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable, as the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in November and December 2003 and in January 2006 
essentially satisfied the duty to notify provisions.  SMRs 
have been obtained and made a part of the file.  Private 
medical records were also made a part of the record.  The 
veteran has also been accorded examinations for disability 
evaluation purposes, and there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issue decided herein.  To the extent that VA 
has failed to fulfill any duty to notify or assist the 
veteran, the Board finds that error to be harmless.  


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


